Exhibit 10.11


AMENDMENT TO EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME AGREEMENT


This Amendment is made as of June 25, 2008 between Anthony Bruno (“Executive”)
and Greater Community Bank (“Bank”), a state chartered commercial bank having
its principal place of business in New Jersey.


RECITALS


WHEREAS, the Bank has adopted an Executive Supplemental Retirement Income
Agreement (“Agreement”) to pay additional compensation to the Executive after
retirement or other termination of employment; and


WHEREAS, the Agreement was effective February 1, 2004; and


WHEREAS, Greater Community Bancorp (“GCB”) is a party to the Agreement for the
sole purpose of guaranteeing the Bank’s performance; and


WHEREAS, the Executive, Bank, and GCB desire to amend the Agreement to comply
with Internal Revenue Code Section 409A and the applicable federal regulations
thereto; and


WHEREAS, GCB has entered into an agreement and plan of merger with Valley
National Bancorp ("Valley") dated March 19, 2008 pursuant to which GCB will
merge into Valley (the "Merger"); and


WHEREAS, GCB and Valley wish to provide a payment upon the Merger in
satisfaction of Bank's obligations under the Agreement.


WHEREAS, Section 13.1 of the Agreement permits the Agreement to be amended with
the express written consent of the parties and pursuant to a resolution of the
Board of Directors.


NOW THEREFORE, the Agreement is amended as follows:


1.           Upon the merger of GCB into Valley, GCB shall pay $570,000.00 into
a rabbi trust selected by Executive.  Executive shall be permitted to select the
investments of the rabbi trust.


2.           The assets held in the rabbi trust shall be distributed to
Executive or his secular trust, as selected by Executive, on January 5, 2009.


3.           Upon payment of the amount pursuant to Section 2 above, the parties
shall have no further obligations under the Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


4.           To the extent applicable, it is intended that the Agreement and
this Amendment comply with the requirements of Section 409A of the Internal
Revenue Code, and they shall be interpreted in a manner consistent with this
intent in order to avoid the imposition of any additional tax under Section 409A
of the Code. The parties shall cooperate to take such actions and to make such
changes as are necessary to comply with such requirements.


IN WITNESS WHEREOF the Parties consent to this Amendment.




ATTEST:
GREATER COMMUNITY BANK
     
/s/ Margaret Johnson
By:
/s/ Stephen J. Mauger
Margaret Johnson
 
Stephen J. Mauger
   
Senior Vice President, Treasurer
   
and Chief Financial Officer
     
ATTEST:
GREATER COMMUNITY BANCORP
     
/s/ Margaret Johnson
By:
/s/ Stephen J. Mauger
Margaret Johnson
 
Stephen J. Mauger
   
Senior Vice President, Treasurer
   
and Chief Financial Officer
     
WITNESS:
EMPLOYEE
     
/s/ Margaret Johnson
/s/ Anthony Bruno
Margaret Johnson
Anthony Bruno